Citation Nr: 1217293	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1974 to December 1979 and from March 1980 to March 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his VA Form 9, substantive appeal, the Veteran specifically limited his appeal to service connection for hypertension, and indicated that he wished to withdraw his appeal for entitlement to service connection for eczema.  Thus, entitlement to service connection for eczema is not before the Board.  38 C.F.R. § 20.202.  Also see 38 C.F.R. § 20.200 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed his current hypertension condition during active service.  The Veteran's representative detailed "every blood pressure reading" in the service treatment records in chronological order, noted the finding of atrial enlargement at separation and argued that the records showed hypertension was incurred in service.  

Service treatment records from the Veteran's first period of service are negative for complaints, treatment, or a diagnosis of hypertension.  Records from his second period of service include a July 1994 separation physical examination report showing blood pressure readings of 142/80 and 146/88; there was no diagnosis of hypertension.  An electrocardiogram conducted as part of that examination was interpreted as showing "possible" atrial enlargement.  The report of a chest x-ray conducted after showed a normal heart and was interpreted as a normal study.    

A post-service VA outpatient treatment record dated in July 2006 shows a reading of 141/95 and a possible diagnosis of hypertension was noted, although, also noted was a negative history for hypertension in the past.  In a subsequent July 2006 record, the Veteran indicated that his blood pressure had always "fluctuated" and that he was taking prescribed medication for his condition.  An October 2007 record notes blood pressure readings of 176/95 and 148/88; the examiner diagnosed elevated blood pressure, as well as noted the Veteran's blood pressure readings from his July 1994 separation physical examination report, and indicated that the Veteran would rather change his lifestyle versus take medication.  A subsequent October 2007 record notes a blood pressure reading 176/95 and a diagnosis of hypertension.  A late October 2007 record indicates the Veteran had a history of hypertension since his July 1994 separation examination.      

Service treatment records document several elevated blood pressure readings, including the July 1994 separation physical examination report.  Moreover, there is evidence of a current hypertension disability, and during outpatient treatment a medical provided noted a history of such condition since the Veteran's July 1994 separation examination.  As such, a medical examination and opinion are necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any hypertension condition which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records.

Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not that any current hypertension had its onset in service or in the year immediately following any period of service, is related to the elevated blood pressure readings in service, or is otherwise the result of a disease or injury in service?  In providing the opinion, the examiner should specifically comment on the Veteran's in-service blood pressure readings and the significance of the "possible" atrial enlargement noted at separation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


